Citation Nr: 0718410	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  03-36 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to service connection for a claimed back 
disorder.  

2.  Entitlement to service connection for a claimed neck 
disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the RO in Cleveland, Ohio.  

The Board remanded this appeal back to the RO in June 2006 
for further development of the record.  

Pursuant to a May 2006 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2006).  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of a cervical or lumbar spine injury in service or 
for many years thereafter.  

2.  The currently demonstrated degenerative disc disease and 
osteoporosis of the lumbar spine is not shown to be due to 
any event or incident of the veteran's period of active 
service in World War II.   

3.  The veteran currently is not shown to have a current 
cervical spine disorder including osteoporosis due to any 
event or incident of the veteran's service during World War 
II.  



CONCLUSIONS OF LAW

1.  The veteran's low back disability manifested by 
degenerative disc disease or osteoporosis is not due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2006).  

2.  The veteran does not have a cervical spine disability to 
include any manifested by disc disease or osteoporosis due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

In this regard, the Board notes in various statements, the 
veteran indicated that he was treated by multiple private 
physicians, but he also stated the records were no longer 
available.  No further efforts to obtain such records are 
therefore necessary.  See generally Counts v. Brown, 6 Vet. 
App. 473, 477 (1994) (there is no duty to assist when the 
appellant acknowledges the unavailability of records), 
quoting Porter v.Brown, 5 Vet. App. 233, 237 (1993) (VA has 
no duty to seek to obtain that which does not exist).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in June 2002, January 2005, and June 2006 
letters.  By these letters, the RO also notified the veteran 
of exactly which portion of that evidence was to be provided 
by him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the October 2002 rating decision.   However, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the April 2007 
Supplemental Statement of the Case (SSOC), the RO notified 
the veteran of the evidence necessary to establish both 
disability ratings and effective dates in compliance with 
these requirements.  Id.  

Finally, the Board notes under 38 C.F.R. § 19.31, it is 
incumbent upon the agency of original jurisdiction, here the 
RO, to issue a Supplemental Statement of the Case (SSOC) 
following its receipt of new and pertinent evidence.  

The most recent SSOC was issued on April 5, 2007.  
Subsequently, the RO received additional medical evidence, 
including private treatment records dated March through April 
2007.  The RO never issued an SSOC addressing these records; 
however, in his June 2007 Post Remand Brief, the veteran 
waived the right to RO review of this additional evidence.  
See 38 C.F.R. § 20.1304.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A careful review of the service medical records shows that 
the veteran was treated for lymphadenitis on the left neck, 
due to complications of a bug bite, in September 1945.  A 
small mass in the lower part of the posterior triangle 
posterior to the platysma was noted.  He was also noted to 
have several enlarged lymph glands in the posterior cervical 
chain.  Later, the wound was shown to be well healed.  The 
June 1946 discharge examination report noted the veteran's 
history of having lymphadenitis of the left neck in 1946.  

However, the service medical records show no complaints or 
findings referable to a lumbar or cervical spine disorder.  

Subsequent to service, the veteran received treatment from 
VA.  An October 1989 record indicated a neck problem.  An 
April 2003 x-ray report showed no cervical spine disability.  
A June 2003 record notes a history of cervical 
lymphadenopathy.  

Additionally, a private treatment record indicates that the 
veteran received treatment from June 1981 to March 1986 for 
various medical conditions, including lumbosacral 
derangement.  The record indicated the veteran received 
treatment three times a year for his medical issues.  

In a December 1990 VA treatment record, the veteran 
complained of having back pain that radiated to the right 
leg.  

During a January 2007 VA examination, the veteran reported 
sustaining trauma to his back due to a fall in service.  
Since that time, he reported having had low back pain that 
radiated into left lower extremity.  He also complained of 
having neck pain.  

The veteran described the pain as being sharp with variable 
intensity.  He used Tylenol as needed and a topical 
prescription to treat the pain.  These provided some relief.  
He reported ambulation was a precipitating factor of the 
pain.  He did not use any assistive devices, wore a 
lumbosacral corset occasionally and could walk about two 
blocks before he had pain.  His wife had to help him with 
putting on and tying his shoes.  

On examination, the veteran was noted to have some limitation 
of the range of motion of the cervical spine, with additional 
limitation due to pain.  There was no evidence of spasm or 
weakness in the cervical spine.  He had tenderness at the 
cervical paraspinals.  He had no noted postural abnormalities 
or fixed deformity of the cervical spine.  

The veteran was noted to have a limitation in range of motion 
of the lumbar spine, with additional limitation due to pain.  
There was no evidence of spasm or weakness, but he did have 
tenderness at the lumbosacral paraspinals.  He had noted 
abnormal straightening of the lumbar lordosis.  

The veteran was diagnosed with degenerative disc disease of 
the lumbosacral spine L1-2 through L5-S1 and mild 
osteoporosis of the spine.  The examiner opined that the 
veteran's current spinal condition was not related to his 
military service, but rather was most likely age related.  

The private treatment records in March and April 2007 
confirmed the veteran's lumbar spine disability.  

Currently, the only evidence in support of the claim are the 
assertions by the veteran in his various statements 
indicating that he developed the low back and neck conditions 
due to injuries in a fall aboard ship in service.  However, 
these assertions are not supported by other evidence of 
record showing any lumbar spine or cervical spine complaints 
or findings in service or until many years after the 
veteran's discharge from service.  

The veteran also has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
any lay opinion in this regard cannot constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Finally, the VA examiner who saw the veteran in January 2007 
opined that his spinal condition was not related to service 
but was due to the aging process.  As such, there is no 
competent evidence to link any current lumbar or cervical 
spine disorder to an injury or other incident of the 
veteran's service in World War II.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  Thus, the veteran's claims 
must be denied.  



ORDER

Service connection for a claimed back disorder is denied.  

Service connection for a claimed neck disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


